Cite as 2022 Ark. 37
                  SUPREME COURT OF ARKANSAS
                                        No.   CR-00-587
                                                  Opinion Delivered:   February 17, 2022

 LEONARD NOBLE                 PRO SE FOURTH PETITION TO
                               REINVEST JURISDICTION IN THE
                    PETITIONER TRIAL COURT TO CONSIDER A
 V.                            PETITION FOR WRIT OF ERROR
                               CORAM NOBIS; MOTION FOR
 STATE OF ARKANSAS             LEAVE TO FILE SURRESPONSE
                   RESPONDENT [SEBASTIAN COUNTY CIRCUIT
                               COURT, GREENWOOD DISTRICT,
                               NO. 66GCR-98-72]

                                                  PETITION DENIED; MOTION
                                                  DENIED.


                            RHONDA K. WOOD, Associate Justice

       Petitioner Leonard Noble brings this pro se fourth petition to reinvest jurisdiction in

the trial court to consider a petition for writ of error coram nobis. In his petition, Noble

alleges that the State falsified or failed to disclose evidence against him. He also alleges

testimony about hair-comparison analysis was improperly admitted at his trial because hair-

comparison science is imprecise and suspect.1 We deny Noble’s petition because it fails to

contain facts that would support a cognizable claim for issuance of the writ.

                                       I. Background




       1
       Noble has also filed a motion for leave to file a surresponse. We deny this motion
because the prevailing rules of procedure do not allow such a response
       In 1999, a jury found Noble guilty of residential burglary and rape, and he was

sentenced as a habitual offender to an aggregate term of 900 months’ imprisonment. The

Arkansas Court of Appeals affirmed. Noble v. State, CR-00-587 (Ark. App. Sept. 19, 2001)

(unpublished) (original docket no. CACR 00-587). Noble then petitioned three times for

leave to reinvest jurisdiction in the trial court to proceed with a petition for coram nobis

relief. We have denied each petition. See Noble v. State, 2016 Ark. 463, 505 S.W.3d 687 (per

curiam); Noble v. State, 2015 Ark. 215, 462 S.W.3d 341 (per curiam); Noble v. State, 2014

Ark. 332, 439 S.W.3d 47 (per curiam).

                                    II. Nature of the Writ

       Once a case has been affirmed on direct appeal, this court must grant permission

before a trial court can hear a writ of error coram nobis. Newman v. State, 2009 Ark. 539,

354 S.W.3d 61. A writ of error coram nobis is an extraordinarily rare remedy. State v.

Larimore, 341 Ark. 397, 17 S.W.3d 87 (2000). There is a presumption in coram nobis

proceedings that the judgment of conviction is valid. Green v. State, 2016 Ark. 386, 502

S.W.3d 524. The writ functions to secure relief from a judgment when some fact existed that

would have prevented the judgment’s rendition had the fact been known to the trial court

and which, through no negligence or fault of the defendant, was not brought forward before

rendition. Newman, 2009 Ark. 539, 354 S.W.3d 61. The petitioner has the burden of

demonstrating a fundamental error of fact extrinsic to the record. Roberts v. State, 2013 Ark.

56, 425 S.W.3d 771.




                                              2
       The writ is allowed only under compelling circumstances to achieve justice and to

address errors of the most fundamental nature. Id. A writ of error coram nobis is available

for addressing certain errors that are found most commonly in four categories: (1) insanity

at the time of trial, (2) a coerced guilty plea, (3) material evidence withheld by the prosecutor,

or (4) a third-party confession to the crime during the time between conviction and appeal.

Howard v. State, 2012 Ark. 177, 403 S.W.3d 38. However, we have also extended the writ

under the “rule of reason” where (1) the State presented expert scientific opinion at trial; (2)

the expert was an agent of the government; and (3) that same government later repudiates

the expert’s scientific opinion. The rule of reason “is simply that the writ ought to be granted

or else a miscarriage of justice will result.” Strawhacker v. State, 2016 Ark. 348, at 7, 500

S.W.3d 716, 720 (cleaned up).

       A Brady claim of material evidence withheld from the defense falls within the purview

of coram nobis relief. See generally Brady v. Maryland, 373 U.S. 83 (1963); Williams v. State,

2021 Ark. 190, 632 S.W.3d 734. Before the court can determine whether a Brady violation

has occurred, the petitioner must first establish that the material was available to the State

before trial and that the defense did not have it. Id.

                                      III. Claims for Relief

       Noble’s petition consists of transcribed testimony introduced at his trial. As to each

claim that the State withheld certain evidence, Noble makes self-defeating arguments by

referencing points at trial where that same evidence was discussed. Thus, he cannot establish

that he lacked material evidence at the time of his trial. Noble also claims the State failed to


                                                3
disclose other evidence; but these claims fail too because they are conclusory and fail to

identify what evidence the State withheld and whether that evidence would have been

exculpatory. Nor does Noble explain how he was prejudiced. Rather, Noble’s petition

speculates that certain unidentified evidence must have been withheld because he can see

no other hypothesis.

       Last, Noble raises a claim about the hair-comparison testimony. He contends that

hair-comparison testimony has been shown to be unreliable for identification. In two other

cases, we reinvested jurisdiction for a trial court to consider granting the writ based on

exaggerated scientific correlations linking a defendant to a crime through hair-comparison

testimony. See, e.g., Strawhacker, supra; Pitts v. State, 2016 Ark. 345, 501 S.W.3d 803. However,

this did not happen at Noble’s trial. The expert from the state crime lab testified that of all

the hairs and fibers collected at the scene, only one had similar characteristics to Noble’s hair

sample.2 Even then, the expert was cautious and testified that 10,000 individuals could have

had similar characteristics and that hair analysis was not a basis to identify someone. The

testimony was tempered, not exaggerated, and, importantly, has not been repudiated. Cf.

Strawhacker, 2016 Ark. 348, at 3, 500 S.W.3d at 718 (noting Department of Justice had

notified defendant that its expert “overstated the conclusion that may be appropriately

drawn” from hair-comparison analysis).



       2
        This court may take judicial notice in postconviction proceedings of the record on
direct appeal without the need to supplement the record. Lowery v. State, 2021 Ark. 97, at 8
n.2, 621 S.W.3d 140, 146.

                                               4
      Noble does not meet the criteria for granting the petition for writ of error coram

nobis under the rule of reason or any other ground.

      Petition denied; motion denied.

      Leonard Noble, pro se petitioner.

      Leslie Rutledge, Att’y Gen., by: Jacob H. Jones, Ass’t Att’y Gen., for respondent.




                                              5